BEAUCHAMP, Judge.
Appellant was convicted in the District Court of Collin County for the offense of driving an automobile upon a public highway while intoxicated, and his punishment was assessed at confinement in the county jail for five days and a fine of fifty dollars.
The indictment appears regular. The appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. The record is before this court without statement of facts or bills of exception.
The judgment is affirmed.